*919By
Mr. Justice Poché; Mr. Justice Todd
concurring:
Considering that the commitment under which the defendants are held in custody emanates from the Judge of the Twenty-second Judicial District Court, a court of general jurisdiction and of special juris-• diction in the premises, and that the same was issued after a thorough preliminary examination, at which the accused introduced evidence, and were heard by counsel;
Considering that the power of the Judges of the Supreme Court of this State to issue and entertain writs of habeas corpus, is one of original jurisdiction, concurrent with, and not superior to, the same power which is vested in district judges, (Constitution, arts. 89 and 115), and that the attempt of a judge or judges of the Supreme Court to review the commitment, shown to be regular and legal in form, issued by a competent district judge, would be in reality a sort of collateral appeal, not granted by law or sanctioned by the Constitution, (Church on Habeas Corpus, p. 304, and authorities therein cited;) it must be held that the judges of the Supremo Court are powerless to review the commitment of the district judge, when it is issued after a preliminary examination, and that, therefore, the relief herein prayed for cannot be granted.
It is, therefore, ordered that the application for a habeas corpus made in this case, be dismissed, and that the application of the defendants to be admitted to bail be denied.
F. P. POCÍIÉ,
R. B. TODD,
Associate Justices.